      Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 1 of 10




                                                                         2253
                     UNITED STATES DISTRICT COL'"RT
                  EASTER..~ DISTRICT 01<~ PENNSYLVANIA



~ICHAEL GRECCO                               Case No. ----------------
PRODUCTIO~S,INC. d/b/a
MICIIAELGRECCO
PHOTOGRAPHY, INC.,                           COMPLAINT FOR DAMAGES
                                             AND INJU~CTIVE RELIEF
                        Plaintiff,           DEMA~D   FORA JURY TRIAL

v.

MISE DESIGN GROUP LLC; and
DOES 1 through 10 inclusive,
                                                                 FILED
                                         I                       MAY 22 2019
                        Defendant.       I                   By~T~,Dep.Clerl<
                                                                         Cler'K
                                     _j

       Plaintiff Michael Grecco alleges as follows:

                         JURISDICTION AND VENUE

       1.     This is a civil action seeking damages and injunctive relief

for copyright infringement under the Copyright Act of the United States 17

U.S.C. § 101 et seq.

      2.     This Court has subject matter jurisdiction over Plaintiffs claims

for copyright infringement pursuant to 28 U.S.C. § 1331 and28lJ.S.C. § 1338(a).

      3.     This Court has personal jurisdiction over Defendant because

Defendant conducts business and/or resides within the Commonwealth of

Pennsylvania, Defendant's acts of infringement complained of herein occurred
       Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 2 of 10




in Pennsylvania, and Defendant caused injury to Plaintiff within Pennsylvania.

      4.    Venue in this judicial district is proper under 28 U.S.C. § 139l(c) and

1400(a) in that this is the judicial district in which a substantial part of the acts

and omissions giving rise to the claims occurred. Alternatively, venue is also

proper pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and has a

regular and established place of business in this judicial district.

                                      PARTIES

       5.    Plaintiff Michael Grecco Productions, Inc. ("MGP" or "Plaintiff') is

a professional media and photography company incorporated in the state of

California run by renowned celebrity photographer Michael Grecco ("Grecco").

      6.     Defendant,     Mise    Design       Group,    LLC   ("'Defendant")    IS   a

Pennsylvania limited liability corporation with a principle place of business at:

657 Tanglewood Court Pottstown, Pennsylvania 19464.

      7.     Defendant, "Mise Designs            is a     commercial kitchen,     design,

supply and operations consulting firm founded by a classically trained

professional chef." See     https://www.misedesigns.com/about-our-firm/.

      8.     On information and belief, Defendant is the owner and operator of

the website, https://www.misedesigns.com/ ("'Website"), which maintains a

blog on the site to attract potential clients for their services and generate

revenue for the business.

      9.     Plaintiff is unaware of the true names and capacities of the
                                             2
         Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 3 of 10




Defendants sued herein as DOES 1 through 10, inclusive, and for that

reason, sues such Defendants under such fictitious names. Plaintiff is informed

and believes and on that basis alleges that such fictitiously named Defendants

are responsible in some manner for the occurrences herein alleged, and that

Plaintiffs damages as herein alleged were proximately caused by the conduct of

said Defendants. Plaintiff will seek to amend the complaint when the names

and capacities of such fictitiously named Defendants are ascertained. As alleged

herein, "Defendant" shall mean all named Defendants and all fictitiously named

Defendants.

         10.   For the purposes of this Complaint, unless otherwise indicated,

"Defendants" includes all agents, employees, officers, members, directors,

heirs,     successors,   assigns,     principals,    trustees,        sureties,   subrogates,

representatives and insurers of Defendants named in this caption.

                            :FACTUAL ALLEGATIONS

         11.   MGP's     principal,    Michael      Grecco,      IS     an    award-winning

commercial photographer and film director noted for his iconic celebrity

portraits, innovative magazine covers, editorial images and advertising spreads for

such companies such as NBC/Universal, GE, Pfizer, HBO, Kodak, ABC, IBM,

Yahoo!, ESPN, Wired, Time, Entertainment Weekly, Esquire, Premier, and

MAXIM. His work is regularly featured in prestigious galleries around the world.

         12.   MGP is the sole author and rights holder to an original photograph
                                             3
      Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 4 of 10




of Julia Child (the ""Image"), a true and correct copy of which          IS   attached

hereto as Exhibit A.

      13.    MGP registered the Image with the United States Copyright

Office under registration number V Au 1-058-559.

      14.    On or about August 11, 2017, Plaintiff discovered that Defendant

was using the Image on its Website in a post about best chefs ('"the Infringing

Post"). A true and correct screenshot of the Infringing Post is attached hereto as

Exhibit B.

      15.    MGP never gave Defendant permission to use the image m any

manner, including but not limited to posting the Image on its Website.

                           FIRST CAL"SE OF ACTION
                          COPYRIGHT NFRI~GEME~T
                            17 U.S.C. § 101 et seq.

      16.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      17.    Plaintiff did not consent to, authorize, permit, or allow m any

manner the said use of Plaintiffs unique and original Image.

      18.    Plaintiff is informed and believes and thereon alleges that said

Defendants willfully infringed upon Plaintiffs copyrighted Image in violation

of Title 17 of the U.S. Code, in that it used, published communicated,

benefited through, posted, publicized, and otherwise held out to the public for

commercial benefit, the original and umque Image of the Plaintiff without
                                           4
       Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 5 of 10




Plaintiffs consent by using it in the Infringing Article on Defendant's Website.

       19.   As a result of each and every Defendants' violations of Title 17 of the

U.S. Code, Plaintiff is entitled to actual damages and profits pursuant to 17 U.S.C.

§504(b ), or statutory damages in an amount up to $150,000.00 for

each infringement pursuant to 17 U.S.C. § 504(c).

       20.   As a result of the Defendants' violations of Title 17 of the U.S.

Code, the court in its discretion may allow the recovery of full costs as well as

reasonable attorney's fees and costs pursuant to 17 U.S.C § 505 from Defendants.

       21.   Plaintiff is also entitled to injunctive relief to prevent or restrain

infringement of his copyright pursuant to 17 U.S.C. § 502.

                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

   •   For statutory damages against Defendant in an amount up to $150,000.00

       for each infringement pursuant to 17 U.S.C. § 504(c);

   •   For general and special damages against Defendant according to proof

       together with interest thereon at the maximum legal rate;

   •   For costs oflitigation and reasonable attorney's fees against Defendant

       pursuant to 17 U.S.C. § 505;

   •   For an injunction preventing Defendant from further infringement of all

       copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and

   •   For any other relief the Court deems just and proper.
                                          5
         Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 6 of 10
,   .r




                     Exhibit "A"
Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 7 of 10
        Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 8 of 10
'   )




                   Exhibit "B"
           Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 9 of 10




                                                                                              About Us    v   Services   v      Btog     v      Contact us   p
                                         received the award for The Best Chef Of California In 1996.               cllents     c. odes
The Best Chef Of America In 1997 and many more awards to date. Currently he owns many French-
                                                                                                                   coffee shop
Sfylo restaurants. most notable among them are The French Laundry (Michelin Guide 3 star rot1ng). Par
                                                                                                                   commerc tal ldtcnen
Se (MG 3 star rottng), Bouchon (MG ' star rating) 011d several others
                                                                                                                   consunont        destgn

Julia Child
                                         Oftefl Imitated but never duplicated, she Is probably the most
                                         famous female chef of all time She IS well know for bringing
                                         French Cuisine to AmeriCa througll her book Mosterl11g The
                                                                                                                   deslgn1eam

                                                                                                                   de\feto-pment

                                                                                                                   equ1pment

                                                                                                                   tood cost
                                                                                                                                    exhaust

                                                                                                                                   gu.deilnes
                                                                                                                                                                 I
                                         Art Of French Cooking, Followed by her TV-Show. preMiering
                                         tn 1963. The French Chef She began her career as a                        haccp plan

                                         copywrtter and also worked at Offlce Of Strategy Services as              h&alth deportment
                                         a typist during the World War II Her hard-work bogged a
                                                                                                                   hotel KJtc hen        lOCation
National Book Award In 1979 for her book Julio Child And More Company In 1961 she founded the
American School Of Wine & Food. 111 her final years of life. she had been awarded the French League                menu      p1um01ng

of Honour. the U.S Presidential Medal Of Freeaom and on Honorary Doctorate tram Harvard llnlverstty                refrigeration     restaurant
Johnson & Wales University as well as other accolades from many other universities
                                                                                                                   restaurant kitchen

                                                                                                                   srnon kltc.hen
Heston Blumenthal
                                         An English chef. best kJ"\Ow for his advances In molecular
                                                                                                                  ARCHIVES
                                         gastroJ"\omy Is also a celebrity and owner of restaurant The
       Case 2:19-cv-02253-NIQA Document 1 Filed 05/22/19 Page 10 of 10




                        DEMAND FOR A JURY TRIAL

      Plaintiff, Michael Grecco Productions, Inc., hereby demands a trial by jury in

the above matter.


Dated: May 22, 20 I 9                 Respectfully submitted

                                     ,{1,an f!L/t.:?'1 A~
                                                tU-
                                      Bruce Bellingham
                                      PA. Bar# 83503
                                      SPECTOR GADON ROSEN VINCI, P .C.
                                      1635 Market St., 7th FL
                                      Philadelphia PA 191 03
                                      (215) 241-8916
                                      (215) 531-9115
                                      bbellingham@sgrvlaw.com

                                      Is! Saba A. Bas ria
                                      Saba A. Basria, Esq.,
                                      Cal. Bar. #307594
                                      (Pro Hac Vice pending)
                                      HIGBEE & ASSOCIATES
                                      1504 Brookhollow Dr., Suite 112 Santa Ana,
                                      CA 92705
                                      (714)617-8350
                                      (714) 597-6559 facsimile
                                      sbasria@higbeeassociates.com

                                      Counselfor Plaintiff




                                         6
